DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant argues that Rudman and Lo do not teach determining time periods based on a time of the user interaction with the advertisement.  Examiner respectfully disagrees and believes that the combination of Rudman and Lo teaches this limitation.  Rudman teaches in paragraph 27, a time duration since an acknowledgment was last received from the at least one other associated screen can be calculated and the obscured portion of the at least one of the plurality of associated screens is then increased based on the time duration since last acknowledgment.  In essence, the viewed content is slowly blocked as an incentive to motivate the viewer to quickly acknowledge the advertisement.  The advertisement can be removed from the at least one of the plurality of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, 11-17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Pub. 2014/0229978 A1 to Rudman et al. (“Rudman”), U.S. Patent 2010/0299702 A1 to Lo et al (“Lo”). 

As to claim 2, Rudman teaches a method for obscuring a presence of a media object in content (¶0027, obscuring advertisement), the method comprising: detecting an interaction between a user and a first media object (¶0027, user’s interaction with an advertisement), wherein the first media object is presented by a sponsor for simultaneous display during content playback, wherein the first media object 
As to claim 3, Rudman and Lo teaches the method of claim 2, wherein determining the length of the exclusion time window further comprises: retrieving textual data related to the interaction between the user and the first media object (Rudman, ¶0021 user interaction with the ad, Lo, ¶0070); parsing the textual data to obtain a set of parameters corresponding to the interaction between the user and the first media object (Rudman, ¶0021, determine if the user is watching the ad in the predetermined time or other criteria); analyzing the set of parameters to determine a requirement from the set of parameters; analyzing the set of parameters to determine an exclusion period to apply to the exclusion window (Rudman, ¶0021, example the user must interact with the ad for 3 minutes); determining 
As to claim 4, Rudman and Lo teaches the method of claim 3, wherein analyzing the set of parameters to determine the exclusion period to apply to the exclusion time window further comprises: determining a subject from the set of parameters (Rudman, ¶0023, movie trailer car ad, Lo, ¶0070, metadata associated with the advertisements and relevant attributes); obtaining, from a user profile, an interaction history for the user based on the subject (Lo, ¶0052, user profile, ¶0064, advertising content relevant to the user based on the user profile); analyzing the interaction history to determine an interaction frequency, wherein the interaction frequency is determined based on an average amount of time between user interactions with media objects related to the subject (Rudman, ¶0021, based on the amount of time user interacts with the advertisement); and determining the exclusion period based on the determined interaction frequency (Rudman, ¶0021, if the user watches for the determined amount of time, then advertisements will not be shown, if it is not, advertisements will be shown again).  
As to claim 5, Rudman and Lo teaches the method of claim 3, wherein analyzing the set of parameters to determine the exclusion period to apply to the exclusion time window further comprises: determining whether the set of parameters comprises the exclusion time period (Rudman, ¶0021, watch the advertisement for 3 minutes); and  3Application No. 15/934,433Docket No.: 003597-1857-101Reply dated April 24, 2020Reply to Office Action of January 24, 2020in response to determining the set of parameters comprises the exclusion time period, extracting the exclusion period from the set of parameters (Rudman, ¶0021, watch 3 minutes for every hours, if the user does not interact with the ad, then ad is shown again).  
As to claim 6, Rudman and Lo teaches the method of claim 3, further comprising: detecting that the exclusion period is within a threshold period of expiring (Rudman, ¶0022, predetermined time is expired); in response to detecting that the exclusion period is within a threshold period of expiring, prompting the user to satisfy a requirement of a third media object (Rudman, ¶0021, if the user does not satisfy or interact with the ad, the advertisement shows on the screen); determining whether the user satisfied the requirement of the third media object (Rudman, ¶0021); in response to determining the user satisfied the requirement of the third media object, modifying the exclusion period of the exclusion time window based on the third media object (Rudman, ¶0021, ¶0024, an ad viewed can provide free viewing for  half an hour, if the amount of time has been met); detecting that the fourth media object is to be generated for display (Lo, ¶0070, metadata associated with the advertisements and relevant attributes); determining whether the fourth media object is related to the first media object (Lo, ¶0070, metadata with similar attributes); in response to determining that the fourth media object is related to the first media object, determining whether the exclusion period of the exclusion time window has expired (Lo, ¶0070); in response to determining that the exclusion period of the exclusion time window has expired, generating, for display, the fourth media object (Rudman, ¶0024).  
As to claim 7, Rudman and Lo teaches the method of claim 2, wherein storing, in the storage, the record that comprises the link between the exclusion time window, the user, and the attribute of the first media object further comprises: retrieving textual data related to the interaction between the user and the first media object (Rudman, ¶0021 user interaction with the ad, Lo, ¶0070); parsing the textual data to obtain a set of parameters corresponding to the interaction between the user and the first media object (Rudman, ¶0021, determine if the user is watching the ad in the predetermined time or other criteria); determining a set of subjects based on the set of parameters, wherein each of the set of subjects shares at least one parameter of the set of parameters (Lo, ܝ¶0070, similar metadata, Rudman, ¶0021, example the user must interact with the ad for 3 minutes); determining the attribute of 
As to claim 9,  Rudman and Lo teach the method of claim 2, wherein obscuring the second media object while playing back the content further comprises: obtaining a set of preferences from a user profile (Lo, ¶0070, user profile preferences); determining content of interest to the user based on the set of preferences (Lo, ¶0045); and replacing the second media object with an indicator that the content of interest is available to the user based on the user satisfying a requirement of the first media object (Rudman, Fig. 6, technicolor).  
As to claim 11, Rudman and Lo teaches the method of claim 2, further comprising: receiving a command, from a second user (Rudman, Abstract, ¶0013), to play the content (Rudman, ¶0015); and5Application No. 15/934,433Docket No.: 003597-1857-101Reply dated April 24, 2020 Reply to Office Action of January 24, 2020wherein retrieving the record that comprises the link between the exclusion time window, the user, and the attribute of the first media object from the storage by matching the attribute of the first media object from the record to the attribute of the second media object further comprises: retrieving one or more records based on relationships the second user has with other users (Rudman, ¶0017, multiple devices and the ad see on the devices); determining a relationship between the second user and the user that interacted with the first media object (¶0017); and determining whether the record that comprises the link between the exclusion time window, the user, and the attribute of the first media object further comprises an indication the exclusion time window is available to the second user based on the determined relationship (Rudman, ¶0027).  
As to claim 12, see the rejection of claim 2.  
As to claim 13, see the rejection of claim 3. 
As to claim 14, see the rejection of claim 4. 
As to claim 15, see the rejection of claim 5.
As to claim 16, see the rejection of claim 6.
As to claim 17, see the rejection of claim 7.
As to claim 19, see the rejection of claim 9.
As to claim 21, see the rejection of claim 11.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rudman and Lo as applied to claim 2 and 12 above, and further in view of U.S. Patent Pub. NO. 2002/0087403 A1 to Meyers et al. (“Meyers”).
As to claim 8, Rudman and Lo teaches the method of claim 2, Rudman and Lo do not teach wherein obscuring the second media object while playing back the content further comprises modifying an alpha channel attribute of the second media object to increase transparency of the second media object during playback of the content.  Meyers teaches wherein obscuring the second media object while playing back the content further comprises modifying an alpha channel attribute of the second media object to increase transparency of the second media object during playback of the content (Meyers,¶0012, ¶0033, ¶0036, ¶0044, objectionable content set by user, transparency information for blending colors).  In view of the teachings of Meyer, it would have been obvious before the filing date of the invention to modify the teachings of Rudman and Lo.  The suggestion/motivation would be to provide a system for providing discretionary viewing control in displaying data.
As to claim 18, see the rejection of claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudman and Lo as applied to claim 2 and 12 above, and further in view of U.S. Patent. NO. 9852452 A1 to Lin et al. (“Lin”).

As to claim 10, Rudman and Lo teaches the method of claim 2: wherein determining based on the characteristic of the interaction between the user and the first media object the time 
As to claim 20, see the rejection of claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421